UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1322



In Re:   JANISE ROSE SWEATMON,

                                                            Debtor.
-----------------------------

JANISE ROSE SWEATMON,


                                                Debtor - Appellant,
           versus


OCWEN FEDERAL BANK, FSB,

                                              Defendant - Appellee,

           and


NANCY L. SPENCER-GRIGSBY,

                                                           Trustee.



                             No. 05-1323



In Re:   JANISE ROSE SWEATMON,

                                                            Debtor.
-----------------------------

JANISE ROSE SWEATMON,

                                                Debtor - Appellant,

           versus
WELLS FARGO BANK, NA,

                                              Defendant - Appellee,

          and


NANCY L. SPENCER-GRIGSBY,

                                                            Trustee.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
05-264-PJM; CA-05-265-PJM; BK-04-24686)


Submitted:   August 31, 2005           Decided:   September 20, 2005


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janise Rose Sweatmon, Appellant Pro Se. Bradford Scott Bernstein,
MILES & STOCKBRIDGE, Rockville, Maryland; Lisa-Gail Kingsley
Jenkins, HUESMAN, JONES & MILES, LLC, Hunt Valley, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

          Janise Rose Sweatmon appeals the district court’s order

affirming the bankruptcy court’s orders:    (1) denying her request

for a continuance; (2) lifting the automatic stay and allowing a

foreclosure to proceed; and (3) dismissing her bankruptcy petition

with prejudice.   Our review of the record and the opinions below

discloses no reversible error.    Accordingly, we affirm for the

reasons stated by the district court.   See In re Sweatmon, Nos. CA-

05-264-PJM; CA-05-265-PJM; BK-04-24686 (D. Md. filed Mar. 17,

2005 & entered Mar. 18, 2005).     We grant Sweatmon’s motion to

proceed in forma pauperis, deny her motion for appointment of

counsel, and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -